Citation Nr: 1613668	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-30 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance pursuant to Chapter 32, Title 38, United States Code (Veterans Educational Assistance Program (VEAP)).  

(Pursuant to BVA Directive 8430, the appellant's claims for service connection are the subject of separate remand action.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The appellant served on active duty from October 1977 to October 1980, and had additional service with the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a March 2009 administrative decision by the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma.  In June 2012, the Board remanded the claim to the agency of original jurisdiction (AOJ) for the purpose of obtaining additional information and evidence.  The claim was once again remanded in April 2014.  The claim has since been returned to the Board for review. 

With respect to this claim, the Board finds that there has been substantial compliance with respect to its prior remands in this matter, and that this issue is now ready for further appellate consideration.


FINDINGS OF FACT

1.  The appellant entered onto active duty in October 1977 and the evidence of record does not reflect that he contributed to the Veterans Educational Assistance Program (VEAP) under Chapter 32, Title 38, United States Code, during active duty; it also does not reflect that the military made contributions on his behalf. 

2.  The appellant was discharged from active service in October 1980. 

3.  From October 1980 to October 1990, the appellant did not apply for or use any of his VEAP benefits.





CONCLUSION OF LAW

The requirements for basic eligibility for educational assistance under Chapter 32, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3221, 3222, 3223 (West 2014); 38 C.F.R. § 21.5040, 21.5058, 21.5060, 21.5064 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claim Assistance Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014), with implementing regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a) (2015), describes VA's duty to notify and assist claimants in substantiating claims for VA benefits. 

In a case such as this, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim, and the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA does not apply where there is extensive factual development in a case, reflected both in the record on appeal and the Board's decision, which indicates no reasonable possibility that any further assistance would aid the claimant in substantiating his claim).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

As will be discussed in further detail below, the appellant's claim is being denied based on a lack of entitlement under the law.  As such, the Board has decided the appeal on the current record without any further consideration of the VCAA. 

The appellant has come before the VA asking that he be allowed to use his VA education benefits for the purpose of paying for past and future education.  In his claim, while the RO has considered whether the Veteran is entitled to education benefits under several different programs, it is clear that the only program that was fully considered and developed for purposes of the current appeal, was the Veteran's entitlement to benefits under the VEAP/NON-CONTRIBUTORY VEAP (Post-Vietnam Era Educational Assistance Program (Chapter 32 of Title 38 U.S.C.).  Upon reviewing the record, the VA informed the appellant that he was not eligible for any benefits under this program.  The appellant was subsequently notified of this determination and he then submitted a notice of disagreement (NOD) and various statements in support of his claim for these benefits.  

Statutory and regulatory provisions governing eligibility for VEAP benefits provide that an individual who is on active duty and who entered military service on or after January 1, 1977, and before July 1, 1985, shall have the right to enroll in the Chapter 32 educational assistance program at any time during such individual's service on active duty before July 1, 1985.  When an individual elects to enroll in the program, he must participate for at least 12 consecutive months before disenrolling or suspending participation.  38 U.S.C.A. § 3221(a) (West 2014); 38 C.F.R. § 21.5040(f) (2015).

A participant shall be permitted to suspend participation or disenroll from the program at the end of the 12-consecutive- month period of participation.  If participation is suspended, the participant shall be eligible to make additional contributions to the program provided he meets certain conditions.  38 U.S.C.A. § 3221(c) (West 2014); 38 C.F.R. § 21.5058(a), 21.5060(a) (2015).  If a participant disenrolls from the program, such participant forfeits any entitlement to benefits under the program except as provided in subsection (e) of 38 U.S.C.A. § 3221 and is eligible for a refund of his contributions.  38 U.S.C.A. § 3221(d) (West 2014); 38 C.F.R. § 21.5021(h), 21.5064(a) (2015).  A participant who disenrolls may be permitted to reenroll in the program provided he meets certain conditions.  38 U.S.C.A. § 3221(e) (West 2014); 38 C.F.R. § 21.5058(a) (2015).  Each individual electing to participate in the VEAP shall agree to have a monthly deduction made from his military pay.  Such monthly deduction shall be in any amount not less than $25.00 (US dollars), or more than $100.00 (US dollars).  38 U.S.C.A. § 3222(a) (West 2014); 38 C.F.R. § 21.5052(b) (2015).

Moreover, the benefits "shall not be afforded an eligible veteran . . . more than 10 years after the date of such veteran's last discharge or release from active duty."  38 U.S.C.A. § 3232(a)(1) (West 2014); 38 C.F.R. § 21.5041 (2015).  An exception to this rule provides that the 10-year delimiting period can be extended if:

(1) the appellant "was prevented from initiating or completing [his] chosen program of education during the delimiting period . . . because of a physical or mental disability which was not the result of [his] own willful misconduct, . . ." and

(2) the appellant submits an application for extension within one year after the last date of the delimiting period otherwise applicable, or within one year after the termination date of his mental or physical disability, whichever is later. 

38 U.S.C.A. § 3232(a)(2) (West 2014); 38 C.F.R. § 21.5042 (2015).  

The appellant entered service in October 1977, and he was separated from service on October 25, 1980, and the evidence of record does not reflect that he contributed to VEAP under Chapter 32, Title 38, United States Code, during active duty; it also does not reflect that the military made contributions on his behalf.  In fact, his DD Form 214 specifically notes that he did not contribute to the Post-Vietnam Era Veterans' Educational Assistance Program.  His deliminating date was October 25, 1990.  The Veteran also does not claim that he enrolled in any classes after he was discharged from service or that he requested to use any of VEAP benefits between the time of his discharge until October 1990.  

In summary, the record clearly shows that the appellant did not use any VEAP benefits during the 10 year eligibility period extending from October 25, 1980, to October 25, 1990.  In fact, the evidence does not currently reflect that he contributed any of his pay to the program or that any contributions were made on his behalf.  Moreover, there is no evidence of record that establishes and the Veteran has not alleged that any disability made his pursuit of higher education infeasible during his original period of eligibility.  Additionally, within a year of the deliminating date of October 25, 1990, the appellant did not request an extension of his benefits as a result of any disorder. 

In light of the above, the Board finds that the criteria for eligibility to educational assistance benefits, to include an extension of the deliminating period, under Chapter 32, Title 38, United States Code, have not been met and that entitlement to such benefits is not warranted.  


ORDER

Entitlement to basic eligibility for Department of Veterans Affairs (VA) educational assistance under the Veterans Education Assistance Program (VEAP), Chapter 32, Title 38, United States Code, is denied.  




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


